3Q ‘11 Earnings Conference Call November 4, 2011 Exhibit 99.1 2 3Q ’11 Earnings James P. Torgerson President and Chief Executive Officer Richard J. Nicholas Executive Vice President and Chief Financial Officer Safe Harbor Provision Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995). These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on UIL Holdings’ expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements. Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity, gas and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the operations, markets, products and services of UIL Holdings’ subsidiaries, The United Illuminating Company, The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company. Such risks and uncertainties with respect to UIL Holdings’ recent acquisition of The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company include, but are not limited to, the possibility that the expected benefits will not be realized, or will not be realized within the expected time period. The foregoing and other factors are discussed and should be reviewed in UIL Holdings’ most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission. Forward-looking statements included herein speak only as of the date hereof and UIL Holdings undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. Note to Investors 3 3Q ’11 Earnings 3Q & YTD 2011 Highlights YTD ’11 consolidated earnings of $78.4M was $34M higher than YTD ’10, primarily due to net income from the gas companies 3Q ’11 consolidated earnings of $12.2M were $4.8M lower than 3Q ’10, primarily due to mark to market and tax rate adjustments ØThese non-operational charges were partially offset by an increase in income from GenConn First full quarter in which both GenConn plants were in operation Gas integration progressing on schedule - substantially exited Transition Services Agreement with Iberdrola USA as of the end of September Tropical Storm Irene caused damage to UI’s electric distribution system, causing approximately 50% of UI’s customers to lose power ØUIL team and mutual assistance crews from around the country repaired the system and power was restored to 99.8% of UI’s customers within one week ØAs of 9/30/11, the cost estimate was approximately $20M, of which approximately $4M has been capitalized ›Expects to seek recovery in future rate proceedings 4 3Q ’11 Earnings Gas Conversions Momentum of interest in conversions increasing as heating season begins ØDirect mail marketing deployed in October to increase customers’ awareness of conversion benefits ØFinancing options are being expanded to assist customers with up-front conversion costs Approximately 6,800 customer(1) additions in 2010 ØTargeting 30,000-35,000 additional gas heating customers over the next 3 years ›’11 - approximately 25% increase over ‘10 levels ›’12 - approximately 50% increase over ’10 levels ØYTD 9/30/11, there were 4,129 conversions, compared to 3,654 conversions for YTD 9/30/10 Through September, residential conversions are 13% ahead of 2010 levels New residential customers are anticipated to generate approximately $280-$315 of distribution net operating income per customer (1) Residential and commercial 5 3Q ’11 Earnings GenConn Energy 50/50 Joint Venture between UI and NRG Middletown Devon Both GenConn Middletown & Devon are now operating in the ISO-New England (ISO-NE) markets ØUIL reported pre-tax income of $3.5M and $8.2M in the 3Q and first nine months of ’11, respectively 6 3Q ’11 Earnings ØFinal decision by CT PURA approving CNG & SCG settlement of rate case appeals was issued on 8/3/11 (DN 08-12-06RE02 & DN 08-12-07RE02) ›Resolves all pending issues related to the rate case appeals ›Removes the 10 basis point ROE penalty for monitoring ›Authorized ROEs going forward:CNG - 9.41%, SCG - 9.36% ›Terminates the SCG potential overearnings investigation ›Companies are allowed to recover carrying charges on the interim rate decrease amounts over- credited to customers during the stay of the rate case decisions (since 2009) ›Approximately $3.7M to be recovered and collected over the next two non-winter periods, $2.2M booked to earnings in 3Q ’11 Regulatory Update SCG Potential Overearnings Generic ROE Proceeding UI Electric Decoupling SCG/CNG Rate Case Appeals PURA schedule has not been updated ØFinal decision issued on 8/31/11 (DN 08-07-04RE03) ›Approved decoupling credit of $1.4M for ‘10 rate year ›Allows decoupling mechanism to continue until next general rate case proceeding GenConn ’12 Revenue Requirement ØAnnual revenue requirement filed with CT PURA on 7/29/11 (DN 11-07-12) ›Requesting approximately $78M for the period commencing 1/1/12 - 12/31/12 ›Draft decision expected 12/7/11 ›Final decision expected 12/21/11 7 3Q ’11 Earnings Regulatory Update - continued Transmission ROE Utility Company Storm Response Docket ØSeveral New England governmental entities have filed a complaint with FERC regarding the base return on equity for transmission investments ›Claim that the current approved base ROE on transmission investments of 11.14% is not just and reasonable and are seeking a reduction of the base ROE to 9.20% ØInvestigation of the service response and communications of utilities in CT following Tropical Storm Irene (DN 11-09-09) Electric Distribution Rate Case ØEvaluating timing of distribution rate case to reflect significant investments in distribution infrastructure 8 3Q ’11 Earnings Governmental Update Implementation of Public Act 11-80 ØDepartment of Energy & Environmental Protection (DEEP) was created ØFormer DPUC has become the Public Utilities Regulatory Authority (PURA) ›Change from 5 DPUC commissioners to three PURA directors §Kevin DelGobbo (former DPUC chair), John Betkoski and Anna Ficeto ØAllows each electric distribution company to develop and own up to 10 MW renewable source generation Post-Storm Irene Investigations ØParticipated in two legislative hearings ØGovernor Malloy established a State Team Organized for the Review of Management of Irene (S.T.O.R.M. Irene) assessment team Low Income Home Energy Assistance Program (LIHEAP) ØAnticipate significant reductions in funds available for home energy assistance programs Next Legislative Session February-May ‘12 9 3Q ’11 Earnings Economic Update Economic recovery has been extremely slow over the past 2 years ØSeptember - moving primarily sideways with a slight downside bias CT labor markets are now slightly lagging the national average Seasonally adjusted unemployment rate as of September 2011 ØCT - 8.9% ØMA - 7.3% ØNational - 9.1% Unemployment rates in largest cities in our territory (as of August 2011) ØBridgeport - 8.3% ØNew Haven - 9.4% ØHartford - 9.0% Source: U.S. Bureau of Labor Statistics 10 3Q ’11 Earnings 3Q & YTD 2011 Financial Results by Business Net Income ($M) 3Q ’11 vs. 3Q ’10 YTD ‘11 vs. YTD ’10 11 3Q ’11 Earnings 3Q & YTD 2011 Financial Results - Details Electric distribution, CTA, GenConn & Other Ø1% increase in net income YTD, 3Q was lower primarily due to mark to market & effectivetax rate adjustments, offset by GenConn earnings ›The mark to market & effective tax rate adjustments reduced net income by $2.3M & $3.4M for the 3Q &nine months of ’11, respectively ›GenConn contributed to UIL pre-tax income of $3.5M & $8.2M for the 3Q & first nine months of ’11, respectively ØAverage D & CTA ROE as of 9/30/11:9.63% Electric transmission Ø19% increase in net income for the quarter & YTD ›Increase attributable to an increase in the allowance for funds used during construction due to increased CWIP Gas Distribution ØYTD income of $29.7M , 3Q loss of $6.2M due to seasonality of earnings ØYTD - colder than normal winter season in New England in ’11 ØRecovered approximately $2.2M pre-tax of carrying charges in the 3Q ’11 on interim rate decrease amounts over-credited to customers during stay of rate case decisions ›Recovery of carrying charges will continue until the outstanding surcharge balance is exhausted ØPreliminary average ROE as of 9/30/11:SCG8.30-8.40%, CNG 8.90-9.00% Corporate ØYTD after-tax costs of $9.4M, a decrease of $0.1M compared to ’10 ØAfter-tax costs of $2.3M in the 3Q, a decrease of $2M compared to 3Q ’10 ØThe decrease for the quarter & YTD was primarily attributable to the absence in ’11 of after-tax acquisition related costs that occurred in the 3Q ’10, partially offset by the interest expense related to the October ‘10 issuance of $450M of public debt ØInterest expense on the $450M of public debt was $3.2M & $9.5M for the 3Q and first nine months of ’11, respectively 12 3Q ’11 Earnings Increased ‘11 Earnings Expectations Current Assumptions ØElectric distribution, CTA & Other and Gas distribution ranges were narrowed reflecting year-to-date performance ØGenConn expected to earn $0.12-$0.14 per share ØUIL Corporate was reduced to reflect tax savings resulting from the deductibility of certain gas company acquisition costs ‘12 earnings expectations will be discussed on the 4Q ‘11 earnings call Q&A
